Title: To Alexander Hamilton from Marquis de Lafayette, 7 October 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Havre 7th October. 1779.

What is the matter with my dear Hamilton and by what chance do I live in fruitless expectation of some lines from him? Does it begin to be the play in your, or rather in our Country, to take European airs, and forget friends as soon as they have turned their heels—Indeed my good friend I cannot help being somewhat angry against you, which makes into my heart a ridiculous fighting between love and anger, and as the first will never go off, you must behave better with me that anger might be more decently dismissed. Many Ships & Pacquets are arrived in France—letters were spread every where, and not a word from any friend any fellow soldier of mine in all the Army—Not even from my dear and respected General, from the family, from that idle fellow Col Hamilton. Is it not too much.
